DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Yu-Te Chen (Reg. no. L1231) on 06/14/2021.
The application has been amended as follows:
Claim 1: A keyboard scanning circuit, comprising: a digital output circuit for outputting a high state output voltage (V.sub.OH) and a low state output voltage (V.sub.OL); a digital input circuit for receiving output signals, and determining a logic signal corresponding to each of the output signals to be a high logic level or a low logic level, according to a high state threshold voltage (V.sub.TH) and a low state threshold voltage (V.sub.TL); a plurality of switch circuits arranged in an array manner, and each of the switch circuits comprising: a key switch; and a first resistor connected in series to the key switch; a plurality of scan lines, each of the scan lines comprising: an input terminal coupled to the digital output circuit for receiving an input signal output by the digital output circuit, wherein in a scanning round, the input signal received by one of the scan lines is a detection signal (V2), the input signal received by rest of the scan lines is a level signal (V1), the detection signal (V2) and the level signal (V1) are a combination of the high state output voltage (V.sub.OH) and the low state output voltage (V.sub.OL); and a plurality of switch terminals, wherein the switch terminals of each of the scan lines are respectively coupled to, in a one-to-one manner, the switch circuits of the same column in a first ; and wherein the high state output voltage (V.sub.OH), the low state output voltage (V.sub.OL), the high state threshold voltage (V.sub.TH), and the low state threshold voltage (V.sub.TL) satisfy a threshold inequality, the threshold inequality is: 
    PNG
    media_image1.png
    285
    550
    media_image1.png
    Greyscale
wherein n is the number of the connection states of the key switches of the switch circuits coupled to any feedback line.

Claim 2: Canceled.

Claim 9: A control method for keyboard scanning circuit, adapted to detect states of a plurality of switching circuits arranged in an array manner, wherein each of the switching circuits comprises a key switch and a first resistor connected in series; the switch circuits are coupled to a plurality of scan lines , and wherein the high state output voltage (V.sub.OH), the low state output voltage (V.sub.OL), the high state threshold voltage (V.sub.TH), and the low state threshold voltage (V.sub.TL) satisfy a threshold inequality, the threshold inequality is: 
    PNG
    media_image2.png
    250
    418
    media_image2.png
    Greyscale
wherein n is the number of the connection states of the key switches of the switch circuits coupled to any feedback line.

Claim 10: Canceled. 
Allowable Subject Matter
Claims 1, 3-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “A keyboard scanning circuit, comprising: a digital output circuit for outputting a high state output voltage (V.sub.OH) and a low state output voltage (V.sub.OL); a digital input circuit for receiving output signals, and determining a logic signal corresponding to each of the output signals to be a high logic level or a low logic level, according to a high state threshold voltage (V.sub.TH) and a low state threshold voltage (V.sub.TL); a plurality of switch circuits arranged in an array manner, and each of the switch circuits comprising: a key switch; and a first resistor connected in series to the key switch; a plurality of scan lines, each of the scan lines comprising: an input terminal coupled to the digital output circuit for receiving an input signal output by the digital output circuit, wherein in a scanning round, the input signal received by one of the scan lines is a detection signal (V2), the input signal received by rest of the scan lines is a level signal (V1), the detection signal (V2) and the level signal (V1) are a combination of the high state output voltage (V.sub.OH) and the low state output voltage (V.sub.OL); and a plurality of switch terminals, wherein the switch terminals of each of the scan lines are respectively coupled to, in a one-to-one manner, the switch circuits of the same column in a first direction; a plurality of feedback lines, each of the feedback lines comprising: a connecting terminal coupled to the switch circuits of the same row in a second direction; and an outputting terminal coupled to the digital input circuit for outputting the output signal; and a controller coupled to the digital output circuit and the digital input circuit, wherein the controller is adapted to control the digital output circuit to perform the scanning round, receive the logic signals from the digital input circuit, and determine the key switches of the switch circuits coupled to the scan line receiving the detection signal (V2) is in a connection state or a disconnection state respectively, according to whether each of the logic signals is the high logic level or the low logic level in the scanning round; and wherein the high state output voltage (V.sub.OH), the low state output voltage (V.sub.OL), the high state threshold voltage (V.sub.TH), and the low state threshold voltage (V.sub.TL) satisfy a threshold inequality, the threshold inequality is: 
    PNG
    media_image1.png
    285
    550
    media_image1.png
    Greyscale
 wherein n is the number of the connection states of the key switches of the switch circuits coupled to any feedback line”.

Regarding claim 9: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “A control method for keyboard scanning circuit, adapted to detect states of a plurality of switching circuits arranged in an array manner, wherein each of the switching circuits comprises a key switch and a first resistor connected in series; the switch circuits are coupled to a plurality of scan lines and a plurality of feedback lines; each of the scan lines is coupled to, in a one-to-one manner, the switch circuits of the same column in a first direction, and each of the feedback lines is coupled to the switch circuits of the same row in the second direction; the control method comprises: setting a detection signal (V2) and a level signal (V1) to be a combination of a high state output voltage (V.sub.OH) and a low state output voltage (V.sub.OL) according to the high state output voltage (V.sub.OH) and the low state output voltage (V.sub.OL); outputting an input signal to the scan lines respectively, wherein in a scanning round, the input signal received by one of the scan lines is a detection signal (V2), the input signal received by rest of the scan lines is a level signal (V1); receiving a plurality of output signals generated in response to the states of the switch circuits, the detection signal (V2), and the level signal (V1) from the feedback lines; and determining a logic signal corresponding to each of the output signals is a high logic level or a low logic level according to the high state threshold voltage (V.sub.TH) and the low state threshold voltage (V.sub.TL), and determining the key switches of the switch circuits coupled to the scan line receiving the detection signal (V2) is in a connection state or a disconnection state respectively, according to whether each of the logic signals is the high logic level or the low logic level in the scanning round, and wherein the high state output voltage (V.sub.OH), the low state output voltage (V.sub.OL), the high state threshold voltage (V.sub.TH), and the low state threshold voltage (V.sub.TL) satisfy a threshold inequality, the threshold inequality is: 
    PNG
    media_image2.png
    250
    418
    media_image2.png
    Greyscale
 wherein n is the number of the connection states of the key switches of the switch circuits coupled to any feedback line”.

Claims 3-8 and 11-13 are allowed because of their dependency on the allowed base claim respectively.

The closest prior art:
Chen (US 20130257633) teaches a scanning method for a keyboard includes steps (A), (B), (C) and (D). In step (A), a controller is configured to disable each column line from a respective first resistor and to disable each row line from a respective second resistor, and to send a scan signal to a column line. However, fails to disclose the subject matter as recited above in independent claims.

Westhues (US 20110309956) teaches an input device comprises a sensor matrix having first and second pluralities of conductors, a plurality of first resistors, a voltage-applying mechanism configured to apply a selected voltage to each second conductor of the plurality of second conductors, a plurality of sensors, a scanning sensing circuit, and a wake-up sensing circuit. Each first resistor is connected in series between a first voltage and a conductor of the plurality of first conductors. Each sensor includes a switch in series with a matrix resistor, and each sensor is connected to one of the plurality of first conductors and one of the plurality of second conductors. The scanning sensing circuit is connected to each of the plurality of first conductors, and the wake-up sensing circuit is connected to each of the plurality of second conductors. However, fails to disclose the subject matter as recited above in independent claims.

LI (US 20120262376) teaches a membrane keyboard scan circuit, a scan method and a keyboard having the same are provided. A row scan-port circuit of the scan circuit comprises a first and a second select branches corresponding to a first type of the membrane keyboard and a second type of the membrane keyboard respectively. A column scan-port circuit of the scan circuit comprises a fifth switch connected between a power supply voltage and an output port of the row scan-port circuit and a sixth switch connected between a ground line and the output port. However, fails to disclose the subject matter as recited above in independent claims.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMIT CHATLY/               Primary Examiner, Art Unit 2622